PER CURIAM.
Appeal from order of District Court of December 26, 1944, In the Matter of Missouri Pacific Railroad Company, Debtor, No. 6935, denying petition of Andrew W. Comstock for order continuing hearing on proposed plan of reorganization of Missouri Pacific Railroad Company, Debtor, scheduled to begin on January 8, 1945, to some later date, etc., dismissed at costs of appellant but without taxation of attorneys’ statutory docket fee in favor of appellee which is waived, on stipulation of parties.